UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: November 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended November 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) SEC 30-day yield (%) as of 11-30-09 Six Class 1-year 5-year 10-year months 1-year 5-year 10-year A 8.54 2.86 4.16 0.51 8.54 15.14 50.27 3.93 B 7.85 2.69 4.01 0.14 7.85 14.19 48.23 3.35 C 11.86 3.03 3.84 3.86 11.86 16.11 45.70 3.39 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.98%, Class B1.73% and Class C  1.73%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Tax-Free Bond Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in the John Hancock Tax-Free Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 11-30-99 $14,823 $14,823 $17,273 C 2 11-30-99 14,570 14,570 17,273 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of November 30, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual report | Tax-Free Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2009 with the same investment held until November 30, 2009. Account value Ending value Expenses paid during on 6-1-09 on 11-30-09 period on 11-30-09 1 Class A $1,000.00 $1,052.50 $5.15 Class B 1,000.00 1,048.60 8.99 Class C 1,000.00 1,048.60 8.99 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Tax-Free Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2009, with the same investment held until November 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-09 on 11-30-09 period on 11-30-09 1 Class A $1,000.00 $1,020.10 $5.06 Class B 1,000.00 1,016.30 8.85 Class C 1,000.00 1,016.30 8.85 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.00%, 1.75% and 1.75% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Tax-Free Bond Fund 9 Portfolio summary Top 10 Holdings 1 Foothill Eastern Transportation Corridor Agency, 01-01-19, Zero 4.6% Alabama Public School & College Authority, 12-01-24, 5.000% 3.3% Madera County Certificates of Participation, 03-15-15, 6.500% 3.0% Commonwealth of Puerto Rico, 07-01-11, 10.646% 2.2% Foothill Eastern Transportation Corridor Agency, 01-01-16, 6.000% 2.1% Commonwealth of Massachusetts, 12-01-24, 5.500% 2.0% San Joaquin Hills Transportation Corridor Agency, 01-15-17, 5.650% 2.0% Triborough Bridge & Tunnel Authority, 11-15-33, 5.000% 2.0% San Bernardino County, 08-01-17, 5.500% 1.9% Puerto Rico Aqueduct & Sewer Authority, 07-01-11, 10.861% 1.6% Sector Composition General Obligation 6% Health Care 8% Revenue Bonds Pollution 6% Transportation 20% Development 6% Other Revenue 19% Airport 5% Utilities 15% Miscellaneous 3% Education 12% Quality Composition 2 AAA 22% BB 5% AA 36% B 1% A 19% Miscellaneous 3% BBB 14% 1 As a percentage of net assets on November 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on November 30, 2009. 3 Investments focused in one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 10 Tax-Free Bond Fund | Semiannual report Funds investments As of 11-30-09 (unaudited) Maturity Rate date Par value Value Corporate Bonds 1.42% (Cost $6,948,200) Diversified Financial Services 0.77% Municipal Mortgage & Equity, LLC, Bond (P)(S) 7.500% 06-30-49 $3,948,200 3,661,363 Thrifts & Mortgage Finance 0.65% Charter MAC Equity Issuer Trust, Series A4-1 (S) 5.750 05-15-15 3,000,000 3,073,830 Municipal Bonds 96.81% (Cost $428,084,173) Alabama 3.73% Alabama Public School & College Authority, Capital Improvement 5.000% 12-01-24 15,000,000 15,727,350 Birmingham Special Care Facilities Financing Authority,Childrens Hospital 6.125 06-01-34 2,000,000 2,033,820 Arizona 3.02% Arizona Health Facilities Authority, Vanguard Health Systems, Inc. (H) 8.200 06-01-21 2,150,000 2,150 Maricopa County Pollution Control Corp., El Paso Electric Company Project, Series B 7.250 04-01-40 1,000,000 1,115,510 Phoenix Civic Improvement Corp. District, Civic Plaza, Series B (D) Zero 07-01-28 1,000,000 899,960 Pima County Arizona Industrial Development Authority, Tucson Electric Power Company, San Juan, Series A 4.950 10-01-20 1,000,000 1,009,970 Salt River Project Agricultural Improvement & Power District Electric System, Series A 5.000 01-01-33 7,000,000 7,268,450 Series A 5.000 01-01-39 4,000,000 4,114,560 California 19.32% Foothill Eastern Transportation Corridor Agency, Capital Appreciation Zero 01-15-25 5,000,000 1,748,150 Capital Appreciation, Series A Zero 01-01-19 30,000,000 22,044,900 Prerefunded, Series A 6.000 01-01-16 10,000,000 10,049,400 M-S-R Energy Authority, Series B 7.000 11-01-34 2,500,000 2,745,200 Madera County Certificates of Participation Valley Childrens Hospital (D) 6.500 03-15-15 13,185,000 14,274,213 See notes to financial statements Semiannual report | Tax-Free Bond Fund 11 Maturity Rate date Par value Value California (continued) Millbrae Residential Facility Revenue, Magnolia of Millbrae Project, Series A 7.375% 09-01-27 $1,740,000 $1,661,248 San Bernardino County, Certificates of Participation, Medical Center Project 5.500 08-01-22 2,500,000 2,568,775 Medical Center Financing Project (D) 5.500 08-01-17 9,130,000 9,250,516 San Diego Redevelopment Agency, City Heights, Series A 5.750 09-01-23 25,000 22,225 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue Zero 01-01-14 5,000,000 4,648,850 Toll Road Revenue Zero 01-01-17 4,900,000 3,973,410 Toll Road Revenue Zero 01-01-20 2,000,000 1,392,780 Toll Road Revenue, Series A 5.650 01-15-17 10,000,000 9,547,900 Santa Ana Financing Authority, Police Admin & Holding Facility, Series A (D) 6.250 07-01-19 2,000,000 2,261,340 State of California, Various Purpose 6.000 11-01-39 2,500,000 2,535,850 Various Purpose 5.000 10-01-29 3,500,000 3,338,790 Colorado 3.72% City of Colorado Springs, Colorado, Utilities System, Improvement Revenue Bonds, Series 2008C 5.250 11-15-36 5,000,000 4,950,050 Colorado Springs Utilities Revenue, Series C 5.250 11-15-42 2,825,000 2,927,011 E-470 Public Highway Authority, Capital Appreciation, Series B Zero 09-01-34 7,000,000 1,146,250 Series B1 (D) 5.500 09-01-24 2,000,000 1,989,820 Northwest Parkway Public Highway Authority, Prerefunded Series D 7.125 06-15-41 2,885,000 3,219,141 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.250 11-15-28 3,500,000 3,509,135 Connecticut 0.66% Connecticut State Health & Educational Facility Authority, Yale University, Series Z3 5.050 07-01-42 3,000,000 3,142,230 District of Columbia 3.59% District of Columbia, Tobacco Settlement Financing Corp. 6.500 05-15-33 5,000,000 4,702,800 Metropolitan Washington DC Airports Authority, Dulles Toll Road, Capital Appreciation, 2nd Sr Lien, B (D) Zero 10-01-33 6,565,000 1,476,075 Dulles Toll Road, Capital Appreciation, 2nd Sr Lien, B (D) Zero 10-01-35 6,470,000 1,283,519 Dulles Toll Road, Capital Appreciation, 2nd Sr Lien, B (D) Zero 10-01-36 7,250,000 1,343,932 Dulles Toll Road, Series A 5.250 10-01-44 2,000,000 2,023,600 Dulles Toll Road, Series C (D) Zero 10-01-41 1,750,000 1,193,202 Series C 5.125 10-01-39 5,000,000 5,069,900 See notes to financial statements 12 Tax-Free Bond Fund | Semiannual report Maturity Rate date Par value Value Florida 4.84% Bonnet Creek Resort Community Development District, Special Assessment 7.375% 05-01-34 $1,500,000 1,384,905 Special Assessment 7.250 05-01-18 1,000,000 925,800 Capital Projects Finance Authority, Student Housing Revenue, Series A 7.850 08-15-31 3,500,000 3,784,270 Student Housing Revenue, Series G 9.125 10-01-11 800,000 810,600 Capital Trust Agency, Seminole Tribe Convention, Series A 8.950 10-01-33 3,000,000 3,675,900 Crossings At Fleming Island Community Development District, Series C 7.100 05-01-30 1,000,000 952,440 Hernando County, Criminal Justice, Complex Financing (D) 7.650 07-01-16 500,000 621,690 Miami-Dade County Aviation Revenue, Series A 5.500 10-01-36 3,250,000 3,316,560 Orange County School Board, Series A (D) Zero 08-01-13 5,000,000 4,627,700 Orlando Utilities Commission, Water & Electric Revenue, Series D 6.750 10-01-17 2,200,000 2,646,908 Stoneybrook West Community Development District, Series A 7.000 05-01-32 310,000 320,810 Georgia 4.96% Atlanta Tax Allocation, Eastside Project, Series B 5.600 01-01-30 1,000,000 872,490 Georgia Municipal Electric Authority, Prerefunded, Series 2005 (D) 6.500 01-01-17 60,000 72,376 Prerefunded, Series Z (D) 5.500 01-01-20 150,000 166,069 Series C (D) 5.700 01-01-19 5,000,000 5,672,200 Series Y (D) 6.500 01-01-17 145,000 171,890 Series BB 5.700 01-01-19 1,000,000 1,111,000 Series EE (D) 7.250 01-01-24 2,000,000 2,542,500 Unrefunded, Series 2005 (D) 6.500 01-01-17 4,635,000 5,385,685 Unrefunded, Series Z (D) 5.500 01-01-20 5,690,000 6,550,612 Monroe County Development Authority, Oglethorpe Power Corp., Series A 6.800 01-01-12 1,000,000 1,091,290 Illinois 5.27% Chicago Board of Education, Capital Appreciation, Series A (D) Zero 12-01-18 5,440,000 3,654,810 General Obligation, Series A (D) 5.500 12-01-30 3,650,000 4,011,313 Chicago Tax Increment Revenue, Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 2,955,300 Illinois Development Finance Authority, Pollution Control Revenue, Edison Project (D) 5.850 01-15-14 3,000,000 3,324,390 Illinois Finance Authority, Rush-Copley Medical Center, Inc., Series A 7.250 11-01-38 1,500,000 1,658,505 Kane County Community Unit School District No. 304, Series A (D) Zero 01-01-17 4,705,000 3,653,903 Lake County Community Consolidated School District No. 24, General Obligation (D) Zero 01-01-22 2,440,000 1,311,988 See notes to financial statements Semiannual report | Tax-Free Bond Fund 13 Maturity Rate date Par value Value Illinois (continued) Round Lake Lakewood Grove Special Service Area No. 1, Prerefunded 6.700% 03-01-33 $1,000,000 $1,169,290 Will County Community Unit School District No. 365, General Obligation (D) Zero 11-01-21 5,780,000 3,361,301 Indiana 0.67% Indiana Finance Authority, Duke Energy, Series B 6.000 08-01-39 3,000,000 3,214,260 Kentucky 2.10% Kentucky Economic Development Finance Authority, Louisville Arena Project, Series A1 (D) 6.000 12-01-33 1,000,000 1,084,420 Prerefunded, Norton Healthcare, Series C (D) 6.100 10-01-21 1,770,000 2,074,582 Unrefunded, Norton Healthcare, Series C (D) 6.100 10-01-21 3,230,000 3,377,933 Kentucky State Property & Buildings Commission, Project No. 93 (D) 5.250 02-01-29 3,250,000 3,486,827 Louisiana 0.53% Louisiana Local Government Environmental Facilities, Westlake Chemical Corp. Project 6.750 11-01-32 2,500,000 2,537,575 Massachusetts 4.28% Commonwealth of Massachusetts, General Obligation, Series C (D) 5.500 12-01-24 8,000,000 9,677,440 Massachusetts Bay Transportation Authority, Series A2 Zero 07-01-26 13,595,000 6,180,151 Massachusetts Health & Educational Facilities Authority, Civic Investments, Series B 9.200 12-15-31 3,500,000 4,371,955 Unrefunded, Partners Healthcare, Series C 5.750 07-01-32 85,000 87,292 Massachusetts Water Pollution Abatement, Unrefunded, Series A 6.375 02-01-15 75,000 75,378 Michigan 0.23% Detroit Water Supply System Revenue, Series B (D) 7.000 07-01-36 1,000,000 1,120,830 Missouri 0.64% Fenton Tax Increment Revenue, Gravois Bluffs Improvements 7.000 10-01-21 955,000 1,067,413 Missouri State Health & Educational Facilities Authority, Childrens Mercy Hospital 5.625 05-15-39 2,000,000 1,984,300 Nebraska 1.33% Central Plains Energy Project Revenue, Project No. 1, Series A 5.250 12-01-20 4,970,000 4,908,770 Omaha Public Power District, Series B 6.200 02-01-17 1,200,000 1,431,228 New Hampshire 0.27% New Hampshire Health & Education Facilities Authority, Exeter Project 6.000 10-01-24 1,250,000 1,283,650 See notes to financial statements 14 Tax-Free Bond Fund | Semiannual report Maturity Rate date Par value Value New Jersey 4.63% New Jersey Economic Development Authority, Newark Marriott Hotel 7.000% 10-01-14 $1,000,000 982,380 New Jersey Health Care Facilities Financing Authority, Care Institute, Inc., Cherry Hill Project 8.000 07-01-27 1,120,000 915,600 New Jersey State Turnpike Authority, Series E 5.250 01-01-40 2,500,000 2,572,675 Series I 5.000 01-01-35 3,750,000 3,752,775 Tobacco Settlement Financing Corp., Prerefunded 6.750 06-01-39 5,000,000 5,943,950 Prerefunded 6.250 06-01-43 4,000,000 4,686,800 Series 1A 4.500 06-01-23 3,575,000 3,199,625 New York 10.89% New York City Industrial Development Agency, Terminal One Group Project (P) 5.500 01-01-24 1,500,000 1,509,930 World Trade Center Project, Series A 6.250 03-01-15 2,000,000 1,977,620 New York City Municipal Water Finance Authority, Series 2009-EE 5.250 06-15-40 3,000,000 3,123,540 Series F (V) Zero 06-15-35 700,000 700,000 Unrefunded, Series B 6.000 06-15-33 375,000 388,909 New York City Transitional Finance Authority, Series A Zero 11-01-29 5,000,000 4,845,950 Series S-3 5.375 01-15-34 2,000,000 2,103,680 Series S-3 5.250 01-15-39 3,000,000 3,098,640 Series S-4 5.500 01-15-39 2,995,000 3,175,539 New York Liberty Development Corp., Goldman Sachs Group, Inc. 5.250 10-01-35 3,500,000 3,438,540 New York State Dormitory Authority, Personal Income Tax, Series A 5.000 02-15-39 2,500,000 2,547,875 Prerefunded, Series B 7.500 05-15-11 90,000 92,753 State University Facilities, Series A 5.500 05-15-19 1,000,000 1,144,760 Unrefunded, Series B 7.500 05-15-11 145,000 158,359 New York State Housing Finance Agency, Series A 8.000 05-01-11 700,000 746,235 Port Authority of New York & New Jersey, 144th Construction Project 5.000 10-01-29 3,500,000 3,671,045 KICA Partners 6.750 10-01-19 8,700,000 7,268,937 Triborough Bridge & Tunnel Authority, General Purpose 5.000 11-15-33 9,025,000 9,294,577 Westchester Tobacco Asset Securitization Corp., Capital Appreciation 6.950 07-15-39 2,000,000 2,606,820 Ohio 1.18% Buckeye Ohio Tobacco Settlement Financing Authority, Series A2 5.125 06-01-24 5,380,000 4,557,237 Ohio Air Quality Development Authority, FirstEnergy Solutions Corp., Series C (P) 7.250 11-01-32 1,000,000 1,067,350 See notes to financial statements Semiannual report | Tax-Free Bond Fund 15 Maturity Rate date Par value Value Oklahoma 0.35% Tulsa Municipal Airport Trust Trustees, AMR Corp., Series A (P) 7.750% 06-01-35 $2,000,000 1,679,980 Oregon 1.38% Clackamas County School District No. 12, General Obligation, Series B (D) Zero 06-15-28 5,630,000 5,484,239 Western Generation Agency, Wauna Cogeneration Project, Series B 5.000 01-01-14 1,100,000 1,077,307 Pennsylvania 4.20% Allegheny County Hospital Development Authority, West Penn Health Systems, Series A 5.000 11-15-28 3,500,000 2,610,650 Allegheny County Industrial Development Authority, US Steel Corp. 5.500 11-01-16 2,500,000 2,462,500 Allegheny County Redevelopment Authority, Pittsburgh Mills Project 5.600 07-01-23 1,000,000 835,270 Carbon County Industrial Development Authority, Panther Creek Partners Project 6.700 05-01-12 4,960,000 4,977,112 Luzerne County Industrial Development Authority, Amern Water Company 5.500 12-01-39 1,000,000 1,001,600 Pennsylvania Turnpike Commission, Capital Appreciation, Series C Zero 12-01-38 4,000,000 788,560 Philadelphia Authority for Industrial Development, Commerical Development 7.750 12-01-17 3,250,000 3,012,360 Philadelphia School District, General Obligation, Series E 6.000 09-01-38 4,000,000 4,303,880 Puerto Rico 5.19% Commonwealth of Puerto Rico, (D)(P) 10.646 07-01-11 9,600,000 10,687,680 Puerto Rico Aqueduct & Sewer Authority (D)(P) 10.861 07-01-11 6,500,000 7,630,220 Puerto Rico Aqueduct & Sewer Authority (D) 6.000 07-01-11 200,000 217,388 Puerto Rico Public Buildings Authority, Series P 6.750 07-01-36 3,000,000 3,229,980 Puerto Rico Sales Tax Financing Authority, Capital Appreciation, Series A Zero 08-01-32 4,000,000 2,975,560 Rhode Island 0.20% Town of Tiverton, Tax Increment Revenue, Mount Hope Bay Village, Series A 6.875 05-01-22 960,000 953,213 South Carolina 2.58% Richland County, International Paper Company 6.100 04-01-23 3,325,000 3,315,657 South Carolina State Public Service Authority, Santee Cooper, Series A 5.500 01-01-38 6,000,000 6,397,080 Santee Cooper, Series E 5.000 01-01-40 2,500,000 2,567,675 See notes to financial statements 16 Tax-Free Bond Fund | Semiannual report Maturity Rate date Par value Value South Dakota 1.00% Educational Enhancement Funding Corp., Tobacco Settlement Pierre, Series B 6.500% 06-01-32 $5,000,000 4,773,100 Texas 3.44% Bexar County Health Facilities Development Corp., Army Retirement Residence Project 6.300 07-01-32 1,000,000 1,135,580 Brazos River Authority, TXU Energy Company, Series A 7.700 04-01-33 1,500,000 871,170 Brazos River Authority, Pollution Control Revenue, TXU Energy Company, Series A 8.250 10-01-30 2,000,000 1,225,180 Houston Independent School District Public Financing Corp., Cesar Chavez Project, Series A (D) Zero 09-15-16 900,000 730,503 Lower Colorado River Authority, Refunding Notes 5.625 05-15-39 4,000,000 4,133,480 Mission Economic Development Corp., Allied Waste, Inc., Series A 5.200 04-01-18 1,000,000 976,810 North Texas Tollway Authority, Series A 6.000 01-01-25 3,000,000 3,199,440 Series K-2 6.000 01-01-38 4,000,000 4,112,480 Utah 0.19% Salt Lake City, IHC Hospital Inc., Series A 8.125 05-15-15 760,000 890,553 Washington 0.64% State of Washington, General Obligation, Series A 6.750 02-01-15 1,000,000 1,145,830 Washington Public Power Supply Systems, Nuclear Project No. 1, Series B 7.125 07-01-16 1,500,000 1,903,170 West Virginia 0.67% West Virginia State Hospial Finance Authority, Prerefunded, Charleston Medical Center 6.750 09-01-22 2,400,000 2,539,104 Unrefunded, Charleston Medical Center 6.750 09-01-22 600,000 634,776 Wisconsin 0.45% State of Wisconsin, General Obligation 5.750 05-01-33 2,000,000 2,142,540 Wyoming 0.66% Campbell County, Solid Waste Facility, Basin Electric Power Company, Series A 5.750 07-15-39 3,000,000 3,139,710 See notes to financial statements Semiannual report | Tax-Free Bond Fund 17 Par value Value Short-Term Investments 1.28% (Cost $6,118,000) Repurchase Agreement 1.28% Repurchase Agreement with State Street Corp. dated 11-30-09 at 0.05% to be repurchased at $6,118,008 on 12-1-09, collateralized by $6,245,000 U.S. Treasury Bills, 0.00% due 5-13-10 (valued at $6,241,878, including interest). $6,118,000 6,118,000 Total investments (Cost $441,150,373)  99.51% Other assets and liabilities, net 0.49% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 3.58% Assured Guaranty Ltd. 2.08% Financial Guaranty Insurance Company 2.61% Financial Security Assurance, Inc. 2.10% National Public Finance Guaranty Insurance Corp. 15.92% (H) Non-income producing. Currently, the issuer is in default with respect to interest payments. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2009.  At November 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $438,894,763. Net unrealized appreciation aggregated $35,272,349, of which $43,232,790 related to appreciated investment securities and $7,960,441 related to depreciated investment securities. See notes to financial statements 18 Tax-Free Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $435,032,373) $468,049,112 Repurchase agreements, at value (Cost $6,118,000) (Note 2) 6,118,000 Total Investments, at value (Cost $441,150,373) Cash 882 Receivable for fund sharessold 543,174 Interestreceivable 7,065,091 Receivable fromaffiliates 3,265 Otherreceivables and prepaid assets 77,817 Totalassets Liabilities Payable for investmentspurchased 4,681,450 Payable for fund sharesrepurchased 21,476 Distributionspayable 489,808 Payable toaffiliates Accounting and legal servicesfees 1,204 Transfer agentfees 34,596 Distribution and servicefees 26,059 Other liabilities and accruedexpenses 80,129 Totalliabilities Netassets Capital paid-in $468,511,847 Undistributed net investment income 1,607,927 Accumulated net realized loss oninvestments (26,613,894) Net unrealized appreciation oninvestments 33,016,739 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($433,581,794 ÷ 44,230,401shares) $9.80 Class B ($10,134,973 ÷ 1,033,843shares) 1 $9.80 Class C ($32,805,852 ÷ 3,346,829shares) 1 $9.80 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.26 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Tax-Free Bond Fund 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 11-30-09 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest Expenses Investment management fees (Note4) 1,280,034 Distribution and service fees (Note4) 730,532 Accounting and legal services fees (Note4) 50,800 Transfer agent fees (Note4) 246,482 Trustees fees (Note5) 21,055 State registrationfees 15,159 Printing and postagefees 30,681 Professionalfees 49,151 Custodianfees 40,943 Registration and filingfees 8,279 Other 8,484 Totalexpenses Less expense reductions (Note 4) (17,532) Net expenses Net investmentincome Realized and unrealized gain(loss) Net realized gain oninvestments 1,082,310 Change in net unrealized appreciation (depreciation) ofinvestments 11,551,293 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements 20 Tax-Free Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period ended Period Year 11-30-09 1 ended ended (Unaudited) 5-31-09 2 8-31-08 Increase (decrease) in netassets Fromoperations Net investmentincome $10,721,908 $15,918,216 $20,403,322 Net realized gain(loss) 1,082,310 (10,078,446) (1,960,315) Change in net unrealized appreciation(depreciation) 11,551,293 (3,883,768) (4,001,767) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (9,857,508) (14,433,986) (19,028,985) ClassB (209,771) (352,283) (534,537) ClassC (580,292) (612,034) (336,964) Totaldistributions From Fund share transactions (Note6) Total increase(decrease) Netassets Beginning ofperiod 449,946,077 443,074,144 457,639,737 End ofperiod Undistributed net investmentincome 1 Semiannual period from 6-1-09 to 11-30-09. Unaudited. 2 For the nine month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. See notes to financial statements Semiannual report | Tax-Free Bond Fund 21 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-09 1 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 8-31-04 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.23 0.35 0.45 0.45 0.47 0.48 0.49 Net realized and unrealized gain (loss) oninvestments 0.27 (0.30) (0.13) (0.29) (0.18) 0.19 0.26 Total from investmentoperations Lessdistributions From net investmentincome (0.23) (0.34) (0.45) (0.45) (0.46) (0.48) (0.49) Net asset value, end ofperiod Total return (%) 5 6 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $434 $411 $417 $434 $459 $487 $492 Ratios (as a percentage of average net assets): Expenses beforereductions 1.01 8 1.02 0.96 0.95 0.96 0.99 0.97 Interest andfees 10   0.06 0.08    Expenses net of feewaivers 1.00 8 1.02 1.02 1.03 0.96 0.99 0.96 Expenses net of fee waivers andcredits 1.00 8 1.02 1.02 1.03 0.96 0.99 0.96 Net investmentincome 4.70 8 5.05 8 4.53 4.45 4.54 4.71 4.87 Portfolio turnover (%) 15 36 36 40 54 32 49 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Assumes dividendreinvestment (if applicable). 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. 9 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. 10 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements 22 Tax-Free Bond Fund | Semiannual report CLASS B SHARES Periodended 11-30-09 1 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 8-31-04 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.19 0.29 0.38 0.38 0.39 0.41 0.42 Net realized and unrealized gain (loss) oninvestments 0.27 (0.29) (0.14) (0.30) (0.18) 0.18 0.26 Total from investmentoperations  Lessdistributions From net investmentincome (0.19) (0.29) (0.37) (0.37) (0.38) (0.40) (0.42) Net asset value, end ofperiod Total return (%) 5 6 6 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $10 $11 $13 $16 $21 $32 $39 Ratios (as a percentage of average net assets): Expenses beforereductions 1.75 8 1.77 1.71 1.70 1.71 1.74 1.73 Interest andfees 10   0.06 0.08    Expenses net of feewaivers 1.75 8 1.77 1.77 1.78 1.71 1.74 1.72 Expenses net of fee waivers andcredits 1.75 8 1.77 1.77 1.78 1.71 1.74 1.72 Net investmentincome 3.94 8 4.29 8 3.77 3.69 3.79 3.96 4.11 Portfolio turnover (%) 15 36 36 40 54 32 49 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Assumes dividend reinvestment (if applicable). 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. 9 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. 10 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements Semiannual report | Tax-Free Bond Fund 23 CLASS C SHARES Periodended 11-30-09 1 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 3 8-31-04 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.19 0.29 0.38 0.37 0.39 0.41 0.42 Net realized and unrealized gain (loss) oninvestments 0.27 (0.29) (0.14) (0.29) (0.18) 0.18 0.26 Total from investmentoperations  Lessdistributions From net investmentincome (0.19) (0.29) (0.37) (0.37) (0.38) (0.40) (0.42) Net asset value, end ofperiod Total return (%) 5 6 6 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $33 $27 $13 $7 $7 $7 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.75 8 1.77 1.71 1.70 1.71 1.74 1.72 Interest andfees 10   0.06 0.08    Expenses net of feewaivers 1.75 8 1.77 1.77 1.78 1.71 1.74 1.71 Expenses net of fee waivers andcredits 1.75 8 1.77 1.77 1.78 1.71 1.74 1.71 Net investmentincome 3.94 8 4.31 8 3.78 3.70 3.79 3.96 4.11 Portfolio turnover (%) 15 36 36 40 54 32 49 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Assumes dividend reinvestment (if applicable). 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. 9 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. 10 Interest expenses and fees are related to the Funds investment in inverse floater rate investments. Under accounting rules, the Fund recognizes additional income in an amount equal to theseexpenses. See notes to financial statements 24 Tax-Free Bond Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Tax-Free Bond Fund (the Fund) is a diversified series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek as high a level of interest income exempt from federal income tax as is consistent with preservation of capital. John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after period end through the date that the financial statements were issued, January 25, 2010, have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p
